Exhibit 10.3
 
EMPLOYMENT AGREEMENT
 
AGREEMENT dated as of December 3, 2013 between Joshua Silberstein, residing at
_________________ (“Executive”), and Kitara Media Corp., a Delaware corporation
having its principal office at 525 Washington Blvd., Jersey City,
NJ  (“Company”);
 
WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, on the terms and conditions herein set forth.
 
IT IS AGREED:
 
1.           Employment, Duties and Acceptance.
 
1.1         General.  The Company hereby agrees to employee Executive as its
President.  All of Executive’s powers and authority in any capacity shall at all
times be subject to the direction and control of the Company’s Chief Executive
Officer and Board of Directors.  The Board may assign to Executive such
management and supervisory responsibilities and executive duties for the Company
or any subsidiary of the Company, including serving as an executive officer
and/or director of any subsidiary, as are consistent with Executive’s status as
President.  The Company and Executive acknowledge that Executive’s primary
functions and duties as President shall be to be responsible for the day to day
operations of the Company and reporting to the Chief Executive Officer. The
Executive’s duties shall be similar to those customarily performed by comparable
officers of similar companies.  
 
1.2         Full-Time Position.  Executive accepts such employment and agrees to
devote substantially all of his business time, energies and attention to the
performance of his duties hereunder.  Nothing herein shall be construed as
preventing Executive from making and supervising personal investments, provided
they will not interfere with the performance of Executive’s duties hereunder or
violate the provisions of Section 5.4 hereof.
 
1.3         Location.  The Company will maintain its principal executive offices
within a thirty (30) mile radius of its current location in Jersey City,
NJ.  Executive shall undertake such occasional travel, within or outside the
United States, as is reasonably necessary in the interests of the Company.  For
purposes of this agreement, this section 1.3 shall be considered a material term
 
2.           Term.  The term of Executive’s employment hereunder shall commence
on the date hereof and shall continue until 48 months (“Term”) unless terminated
earlier as hereinafter provided in this Agreement, or unless extended by mutual
written agreement of the Company and Executive.  Unless the Company and
Executive have otherwise agreed in writing, if Executive continues to work for
the Company after the expiration of the Term, his employment thereafter shall be
under the same terms and conditions provided for in this Agreement, except that
his employment will be on an “at will” basis and the provisions of Sections 4.4
and 4.6(c) shall no longer be in effect.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Compensation and Benefits.
 
3.1         Salary.  The Company shall pay to Executive a salary (“Base Salary”)
at the annual rate of $300,000.  Executive’s compensation shall be paid in
equal, periodic installments in accordance with the Company’s normal payroll
procedures, as such practices shall be established or modified from time to
time, but the Base Salary shall be paid to Executive no less frequently than
once each month.
 
3.2         Performance Bonuses.  Executive will be eligible to earn a yearly
performance bonus equal to 50% of Base Salary annually if the performance
objectives are met.  The bonus will be distributed upon the sooner of: (1)
ninety (90) days following the end of the Company's fiscal year end; and (2)
after the filing by the Company of its annual report on Form 10-K. In addition,
the Executive will be entitled to a one time achievement performance bonus in
the amount of $125,000 at the time of signing this Agreement and $125,000 on
July 1, 2014.

 
3.3         Statutory Stock Option .  As additional compensation, the Company
hereby grants the Executive options expiring in 5 years to purchase two million
and five hundred thousand (2,500,000) shares of  common stock of the
Company.  The purchase price shall be as set forth in the 2013 Long-Term Equity
Incentive Plan.  The shares shall vest to Executive on a quarterly basis over
the course of the Term of this Agreement (i.e. an option for 156,250 shares per
quarter).  The options will be issued pursuant to a qualified option plan and
will be registered on a Form S-8 registration statement filed with the
Securities and Exchange Commission, which S-8 shall be filed with the Securities
and Exchange Commission no later than 60 days from the date hereof.
 
3.4         Other Stock and Option Grants .   In addition to any other option or
stock grants provided for in this Agreement, the Board may from time to time
authorize the issuance of additional equity grants (common stock or options) to
the Executive.
 
 
2

--------------------------------------------------------------------------------

 
 
3.5         Benefits.  Executive shall be entitled to such medical, life,
disability and other benefits as are generally afforded to other executives of
the Company, subject to applicable waiting periods and other conditions.
 
3.6         Vacation.  Executive shall be entitled to 20 days of paid vacation
in each year during the Term and to a reasonable number of other days off for
religious and personal reasons in accordance with customary Company policy.
 
3.7         Expenses.  The Company shall pay or reimburse Executive for all
transportation, hotel and other expenses reasonably incurred by Executive on
business trips and for all other ordinary and reasonable out-of-pocket expenses
actually incurred by him in the conduct of the business of the Company,
including monthly parking expenses (or, in lieu of monthly parking expenses,
monthly transportation expenses), against itemized vouchers submitted with
respect to any such expenses and approved in accordance with customary
procedures.
 
3.8         Indemnification. Executive shall be entitled through the Term to the
benefit of the indemnification provisions contained on the date hereof in the
bylaws of the Company and any applicable Bylaws of any Affiliate,
notwithstanding any future changes therein, to extent permitted by applicable
law at the time of the assertion of any liability against the Company or any
Affiliate, as the case may be.
 
4.           Termination.
 
4.1         Death.  If Executive dies during the Term, Executive’s employment
hereunder shall terminate and the Company shall pay to Executive’s estate the
amount set forth in Section 4.7(a).
 
4.2         Disability.  The Company, by written notice to Executive, may
terminate Executive’s employment hereunder if Executive shall fail because of
illness or incapacity to render services of the character contemplated by this
Agreement for six (6) consecutive months.  Upon such termination, the Company
shall pay to Executive the amount set forth in Section 4.7(a).
 
 
3

--------------------------------------------------------------------------------

 
 
4.3         By Company for “Cause”.  The Company, by written notice to
Executive, may terminate Executive’s employment hereunder for “Cause”.  As used
herein, “Cause” shall mean: (a) the refusal or failure by Executive to carry out
specific directions of the Board which are of a material nature and consistent
with his status as President (or whichever positions Executive holds at such
time), or the refusal or failure by Executive to perform a material part of
Executive’s duties hereunder; (b) the commission by Executive of a material
breach of any of the provisions of this Agreement; (c) fraud or dishonest action
by Executive in his relations with the Company or any of its subsidiaries or
affiliates (“fraud” for these purposes shall mean Executive being convicted of
any felony in which fraudulent behavior is an element of the crime and
“dishonest” for these purposes shall mean Executive’s knowingly or recklessly
making of a material misstatement or omission for his personal benefit); or (d)
the conviction of Executive of a felony under federal or state
law.  Notwithstanding the foregoing, no “Cause” for termination shall be deemed
to exist with respect to Executive’s acts described in clauses (a) or (b) above,
unless the Company shall have given written notice to Executive within a period
not to exceed ten (10) calendar days of the initial existence of the occurrence,
specifying the “Cause” with reasonable particularity and, within thirty (30)
calendar days after such notice, Executive shall not have cured or eliminated
the problem or thing giving rise to such “Cause;” provided, however, no more
than two cure periods need be provided during any twelve-month period.  Upon
such termination, the Company shall pay to Executive the amount set forth in
Section 4.7(b).
 
4.4         By Executive for “Good Reason”.  The Executive, by written notice to
the Company, may terminate Executive’s employment hereunder if a “Good Reason”
exists.  For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following circumstances without the Executive’s prior written
consent:  (a) a substantial and material adverse change in the nature of
Executive’s title, duties and/or responsibilities with the Company that
represents a demotion from his title, duties or responsibilities as in effect
immediately prior to such change (such change, a “Demotion”) or the assignment
to Executive of any duties materially inconsistent with Executive’s position,
authority, duties and/or responsibilities as contemplated by Section 1.1 hereof;
provided, however, that in the event of a “Change in Control” (as defined
below), no Demotion shall be deemed to have occurred as long as Executive shall
remain as the Company’s head executive officer, notwithstanding title and
provided there is no decrease in Executive’s compensation and benefits; (b)
material breach of this Agreement by the Company; (c) a failure by the Company
to make any payment to Executive when due, unless the payment is not material
and is being contested by the Company, in good faith;  or (d) a liquidation,
bankruptcy or receivership of the Company.    For purposes of this Agreement,
“Change in Control of the Company” shall be deemed to have occurred if any
“person” (as such term is used in Sections 13 (d) and 14 (d) of the Exchange Act
and the Regulations promulgated there under), other than the Company and/or any
officers or directors of the Company as of the date of this Agreement, acquires,
directly or indirectly, 50% or more of the Full Voting Power of the
Company.  “Full Voting Power” shall mean the right to vote in the election of
one or more directors through proxy or by the beneficial ownership of the common
stock or other securities then entitled to vote in the election of one or more
directors.  For purposes of calculating the percentage ownership of Full Voting
Power of a person, all warrants, option or rights held by all persons with
respect to the Company shall be deemed to have been exercised and all
convertible or exchangeable securities shall be deemed to have been converted or
exchanged, as the case may be disregarding for such purposes any restrictions on
conversion, voting (such as proxies), exchange or exercise, in each case for the
maximum number of shares of the common stock or other securities entitled to
then vote in the election of one or more directors Notwithstanding the
foregoing, no “Good Reason” shall be deemed to exist with respect to the
Company’s acts described in clauses (a), (b) (c) or (e) above, unless Executive
shall have given written notice to the Company within a period not to exceed ten
(10) calendar days of the Executive’s knowledge of the initial existence of the
occurrence, specifying the “Good Reason” with reasonable particularity and,
within thirty (30) calendar days after such notice, the Company shall not have
cured or eliminated the problem or thing giving rise to such “Good Reason”;
provided, however, that no more than two cure periods shall be provided during
any twelve-month period of a breach of clauses (a), (b) (c) or (e above.  Upon
such termination, the Company shall pay to Executive the amount set forth in
Section 4.7(c).
 
 
4

--------------------------------------------------------------------------------

 
 
4.5         By Company Without “Cause”.  The Company may terminate Executive’s
employment hereunder without “Cause” by giving at least thirty (30) days written
notice to Executive. Upon such termination, the Company shall pay to Executive
the amount set forth in Section 4.7(c).
 
4.6         By Executive Without “Good Reason”.  The Executive may terminate
Executive’s employment hereunder without “Good Reason” by giving at least thirty
(30) days written notice to the Company.  Upon such termination, which does not
constitute a breach of contract, the Company shall pay to Executive the amount
set forth in Section 4.7(b).  Additionally, if the Executive terminates his
employment without “Good Reason,” Section 5.4 of this Agreement will be amended
so that the phrase, “During the Term and for a period of one  (1) year
thereafter” is replaced with the phrase, “During the Term and for a period of
eighteen (18) months thereafter”


4.7         Compensation Upon Termination.  In the event that Executive’s
employment hereunder is terminated, the Company shall pay to Executive the
following compensation:
 
(a)         Payment Upon Death or Disability.  In the event that Executive’s
employment is terminated pursuant to Sections 4.1 or 4.2, the Company shall no
longer be under any obligation to Executive or his legal representatives
pursuant to this Agreement except for: (i) the Base Salary due Executive
pursuant to Section 3.1 hereof through the date of termination; (ii) all valid
expense reimbursements;  (iii) any accrued but unpaid bonus payments and (iv)all
accrued but unused vacation pay.
 
(b)         Payment Upon Termination by the Company For “Cause” or by Employee
Without “Good Reason”.  In the event that the Company terminates Executive’s
employment hereunder pursuant to Section 4.3, or the Executive terminates
Executive’s employment hereunder pursuant to Section 4.6, the parties shall have
no further obligations to each other hereunder, except for: (i) the Base Salary
due Executive pursuant to Section 3.1 hereof through the date of termination;
(ii) all valid expense reimbursements; (iii) any accrued but unpaid bonus
payments and (iv) all unused vacation pay through the date of termination
required by law to be paid.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)         Payment Upon Termination by Company Without Cause or by Executive
for Good Reason.  In the event that Executive’s employment is terminated
pursuant to Sections 4.4 or 4.5, the parties shall have no further obligations
to each other hereunder except for: (i) 200% of the Base Salary of Executive
pursuant to Section 3.1 hereof, payable in accordance with Section 3.1; (ii) all
valid expense reimbursements;  (iii) any accrued but unpaid bonus payments (iv)
all accrued but unused vacation pay; and (v) all options granted to Executive
shall fully vest and be exercisable at any time by Executive and Executive shall
receive such other compensation to which it would be entitled for the balance of
the Term as if such termination had not occurred.
 
(d)         Executive shall have no duty to mitigate awards paid or payable to
him pursuant to this Agreement, and any compensation paid or payable to
Executive from sources other than the Company will not offset or terminate the
Company’s obligation to pay to Executive the full amounts pursuant to this
Agreement.
 
5.             Protection of Confidential Information; Non-Competition.
 
5.1           Acknowledgment.  Executive acknowledges that:
 
(a)          As a result of his current and prior employment with the Company,
Executive has obtained and will obtain secret and confidential information
concerning the business of the Company and its subsidiaries (referred to
collectively in this Section 5 as the “Company”), including, without limitation,
financial information, proprietary rights, trade secrets and “know-how,”
customers and sources (“Confidential Information”).
 
(b)         The Company will suffer substantial damage which will be difficult
to compute if, during the period of his employment with the Company, Executive
should enter a business directly competitive with the Company or divulge
Confidential Information.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)          The provisions of this Agreement are reasonable and necessary for
the protection of the business of the Company.
 
5.2           Confidentiality.  Executive agrees that he will not at any time,
during the Term or thereafter, divulge to any person or entity any Confidential
Information obtained or learned by him as a result of his employment with the
Company, except (i) in the course of performing his duties hereunder, (ii) with
the Company’s prior written consent; (iii) to the extent that any such
information is in the public domain other than as a result of Executive’s breach
of any of his obligations hereunder; or (iv) where required to be disclosed by
court order, subpoena or other government process.  If Executive shall be
required to make disclosure pursuant to the provisions of clause (iv) of the
preceding sentence, Executive promptly, but in no event more than 48 hours after
learning of such subpoena, court order, or other government process, shall
notify, confirmed by mail, the Company and, at the Company’s expense, Executive
shall:  (a) take all reasonably necessary and lawful steps required by the
Company to defend against the enforcement of such subpoena, court order or other
government process, and (b) permit the Company to intervene and participate with
counsel of its choice in any proceeding relating to the enforcement thereof.
 
5.3           Documents.  Upon termination of his employment with the Company,
Executive will promptly deliver to the Company all memoranda, notes, records,
reports, manuals, drawings, blueprints and other documents (and all copies
thereof) relating to the business of the Company and all property associated
therewith, which he may then possess or have under his control; provided,
however, that Executive shall be entitled to retain copies of such documents
reasonably necessary to document his financial relationship with the Company.
 
 
7

--------------------------------------------------------------------------------

 
 
5.4         Non-competition.  During the Term and for a period of one  (1) year
thereafter, Executive, without the prior written permission of the Company,
shall not, within the United States of America, (i) be employed by, or render
any services to a “Competitive Business”. The term “Competitive Business” shall
be defined to mean any person, firm, or corporation which meets two criteria:
(a) the business is directly in competition with any “material” business
conducted by the Company or any of its subsidiaries at the time of termination
and (b) a “material” part of the business conducted by that person, firm, or
corporation is directly in competition with the Company or any of its
subsidiaries (as used herein “material” means a business which generated at
least 30% of the Company’s consolidated revenues for the last full fiscal year
for which audited financial statements are available, or if the term is used in
reference to a business other than the Company, “material” means a business
which generated at least 30% of that company’s consolidated revenues for the
last full fiscal year for which audited financial statements are
available.).  The definition of Competitive Business notwithstanding, for any
division or subsidiary of an entity which would otherwise have been a
non-Competitive Business, if that division or subsidiary meets criterion (a) of
the definition of Competitive Business, that division or subsidiary will be
deemed to be a Competitive Business); provided, however, and notwithstanding
anything to the contrary, beginning after the Executive is no longer employed by
the Company, Executive may provide services to a non-Competitive Business; (ii)
engage in any Competitive Business for his or its own account; (iii) have an
economic interest in any Competitive Business as an individual, partner,
shareholder, creditor, director, officer, principal, agent, employee, trustee,
consultant, advisor or in any other relationship or capacity, provided, however,
and notwithstanding anything to the contrary beginning after the Executive is no
longer employed by the Company, Executive may provide services to a
non-Competitive Business.  Notwithstanding anything to the contrary, nothing in
the prior clause (iii) shall prevent the Executive from taking a role with a
Venture Capital firm or Private Equity firm that has an economic interest in a
Competitive Business, provided that the Executive agrees to recuse himself from
any and all discussions related to such Competitive Business.; (iv)  employ or
retain, or have or cause any other person or entity to employ or retain, any
person who was employed or retained by the Company while Executive was employed
by the Company (other than Executive’s personal secretary and assistant) at the
time of termination and within the six months immediately preceding the date on
which the Executive is to retain or employ any such person.; or (v) solicit,
interfere with, or endeavor to entice away from the Company, for the benefit of
a Competitive Business, any of its customers or other persons with whom the
Company has a contractual relationship.  Notwithstanding anything to the
contrary herein Section 5.4 (v) shall not place any limitations on the
Executive’s ability to maintain his relationships with the people who work for
customers or with whom the Company has a contractual relationship.
Notwithstanding anything to the contrary herein Section 5.4 (iv) shall not apply
to members of the Executive’s immediate family (meaning spouse, siblings and
descendants).   Notwithstanding the foregoing, nothing in this Agreement shall
preclude Executive from investing his personal assets in any manner he chooses,
provided, however, that Executive may not, during the period referred to in this
Section 5.4, own more than 10% of the equity securities of any Competitive
Business other than those set forth on Exhibit A. 
 
 
8

--------------------------------------------------------------------------------

 
 
5.5         Injunctive Relief.  If Executive commits a breach, or threatens to
commit a breach, of any of the provisions of Sections 5.2 or 5.4, the Company
shall have the right and remedy to seek to have the provisions of this Agreement
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed by Executive that the services being rendered hereunder
to the Company are of a special, unique and extraordinary character and that any
such breach or threatened breach will cause irreparable injury to the Company
and that money damages will not provide an adequate remedy to the Company.  The
rights and remedies enumerated in this Section 5.5 shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or equity.  In connection with any legal action or proceeding arising out of or
relating to this Agreement, the prevailing party in such action or proceeding
shall be entitled to be reimbursed by the other party for the reasonable
attorneys’ fees and costs incurred by the prevailing party.
 
5.6         Modification.  If any provision of Sections 5.2 or 5.4 is held to be
unenforceable because of the scope, duration or area of its applicability, the
tribunal making such determination shall have the power to modify such scope,
duration, or area, or all of them, and such provision or provisions shall then
be applicable in such modified form.
 
5.7         Survival.  The provisions of this Section 5 shall survive the
termination of this Agreement for any reason, except in the event Executive is
terminated by the Company without “Cause,” or if Executive terminates this
Agreement with “Good Reason,” in either of which events Section 5.4 shall be
null and void and of no further force or effect.
 
6.           Miscellaneous Provisions.
 
6.1         Notices.  All notices provided for in this Agreement shall be in
writing, and shall be deemed to have been duly given when (i) delivered
personally to the party to receive the same, or (ii) when mailed first class
postage prepaid, by certified mail, return receipt requested, addressed to the
party to receive the same at his or its address set forth below, or such other
address as the party to receive the same shall have specified by written notice
given in the manner provided for in this Section 6.1.  All notices shall be
deemed to have been given as of the date of personal delivery or mailing
thereof.
 
 
9

--------------------------------------------------------------------------------

 
 
If to Executive:
 
If to the Company:
 
With a copy in either case to:
 
6.2         Entire Agreement; Waiver.  This Agreement sets forth the entire
agreement of the parties relating to the employment of Executive and is intended
to supersede all prior negotiations, understandings and agreements.  No
provisions of this Agreement may be waived or changed except by writing by the
party against whom such waiver or change is sought to be enforced.  The failure
of any party to require performance of any provision hereof or thereof shall in
no manner affect the right at a later time to enforce such provision.
 
6.3         Governing Law.  All questions with respect to the construction of
this Agreement, and the rights and obligations of the parties hereunder, shall
be determined in accordance with the law of the State of New York applicable to
agreements made and to be performed entirely in New York.
 
6.4         Binding Effect; Nonassignability.  This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of the Company.  This
Agreement shall not be assignable by Executive, but shall inure to the benefit
of and be binding upon Executive’s heirs and legal representatives.
 
6.5         Severability.  Should any provision of this Agreement become legally
unenforceable, no other provision of this Agreement shall be affected, and this
Agreement shall continue as if the Agreement had been executed absent the
unenforceable provision.
 
6.6         Section 409A.  This Agreement is intended to comply with the
provisions of Section 409A of the Internal Revenue Code (“Section 409A”).  To
the extent that any payments and/or benefits provided hereunder are not
considered compliant with Section 409A, the parties agree that the Company shall
take all actions necessary to make such payments and/or benefits become
compliant.
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.
 

 
KITARA MEDIA CORP.
         
/s/ Robert Regular
   
By:
Robert Regular, CEO
           
/s/ Joshua Silberstein
   
JOSHUA SILBERSTEIN
 

 
 
11

--------------------------------------------------------------------------------